Case 4:19-cv-08228-PJH Documenti1-1 Filed 12/18/19 Page 1of1

JS 44 (Rev. 08/18)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the ing
provided by local rules of court. This form, approved by the Judicial Conference of the United States in

CIVIL COVER SHEET

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

and service of pleadings or other papers as required by law, except as
eptember 1974, is required for the use of the

lerk of Court for the

 

TAaCHONRGERES individual, et al., On Behalf of Themselves and

All Others Similarly Situated and Aggrieved

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address,

APLC

West Coast Trial Lawyers,
Ronald L. Zambrano

and Telephone Number)

350 South Grand Avenue, Suite 3350, Los Angeles, CA 90071

through 10,

NOTE:

Attormeys (If Known)

 

County of Residence of First Listed Defendant

UBERRRPANGcIEs, INC, a Delaware Corporation; and DOES 1

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

II. BASIS OF JURISDICTION (Piace an “Xx” in One Box Only)

 

(For Diversity Cases Onhy)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

Ol U.S. Govemment 0 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 O 1 Incorporated or Principal Place o4 4
of Business In This State
O 2 US, Government 4 Diversity Citizen of Another State a2 2 Incorporated and Principal Place aos a5
Defendant (indicate Citizenship of Parties in lem ffl) of Business In Another State
Citizen or Subject of a q3 © 3 Foreign Nation go6 06
Foreign Country
IV. NATURE OF SUIT (Place an ¢X” in One Box Only) Click here for: Nature of Suit Code Degeriptions.
CONTRA TORTS FORFETUREPENALTY [BANKRUPTCY |__ OTHER STATUTES]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O} 422 Appeal 28 USC 158 O 375 False Claims Act
0 120 Marine 01 310 Airplane (7 365 Personal Injury - of Property 2! USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
1 130 Miller Act G1 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ OF 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaccutical O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights 0 430 Ranks and Banking
1 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent 450 Commerce
C1 152 Recovery of Defaulted Liability O) 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application | 470 Rackctcer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR O 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle O 370 Other Fraud 0 710 Fair Labor Standards OF 861 HIA (1395ff) 0 485 Telephone Consumer
O 160 Stockholders’ Suits O 355 Motor Vehicle O 37! Truth in Lending Act O 862 Black Lung (923) Protection Act
1 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI 0 850 Sccuritics/Commoditics/
1 196 Franchise Injury 1 385 Property Damage O 740 Railway Labor Act 0 865 RSI (405(g)) Exchange

(1 362 Personal Injury -

Product Liability
Mcdical Malpractice

 

 

 

0 751 Family and Medical
Leave Act

O 790 Other Labor Litigation

© 791 Employcc Retirement
Income Security Act

FEDERAL TAX s

O) 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 TRS—Third Party
26 USC 7609

 

IMMIGRATION

 

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
0 210 Land Condemnation QO 440 Other Civil Rights Habeas Corpus:
O 220 Foreclosure 0 441 Voting 463 Alien Detainee
O 230 Rent Lease & Ejectment & 442 Employment QO 510 Mations to Vacate
O 240 Torts to Land O 443 Housing/ Sentence
© 245 Tort Product Liability Accommodations OF 530 General
© 290 All Other Real Property O 445 Amer, w/Nisabilitics -| 0 535 Death Penalty
Employment Other:
0 446 Amer, w/Disabilitics «| 540 Mandamus & Other
Other QO 550 Civil Rights
1 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

QO 462 Naturalization Application
© 465 Other Immigration
Actions

1 890 Other Statutory Actions

O 891 Agricultural Acts

O 893 Environmental Matters

O01 895 Freedom of Information
Act

1 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

mM

Original
Proceeding

VI. CAUSE OF ACTION

1 2 Removed from
State Court

 

O 3  Remanded from 14

Appellate Court

Reinstated or
Reopened
(specify)

O15 Transferred from
Another District

Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

28 U.S.C. § 1332 et. seq

Brief description of cause:

0 6 Multidisirict
Litigation -

O 8 Multidistrict
Litigation -
Direct File

Class of Employee's were misclassified as independent contractors in violation of California Law

 

 

 

 

VIT. REQUESTED IN (8 CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 1,000,000.00 JURY DEMAND: Yes No

VHT. RELATED CASE(S) /
IF ANY (See instructions): JUDGE SOCREIUMEER /

DATE SIGNATURE OF ATTORNEY OF RECORD

12/18/2019

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
